Wheeler, J.
The only question presented by the record *276is this case, which is not disposed of in the case of Vanhook v. The State, (supra) relates to the ruling of the Court in giving and refusing instructions.
It is unnecessary to review the general charge of the Court. It is not perceived that it contains any proposition or doctrine •of which the defendant can complain ; or which was not fully warranted by the case of Estes v. The State. (10 Tex. R. 300.) ¡Nor is it material to notice the several propositions embraced in the instructions asked by counsel for the defendant and refused. They were either but the repetition of what the Court had already given in charge to the jury ; or were wholly impertinent to the true issues of law and fact, to which it was the duty of the jury to respond, and, of course, to confine their investigation ; and they wei-e veiy properly refused as calculated to mislead the jury as to the law and their duty. Of this character were the following propositions, which it may suffice to notice, viz: “ That the term billiards is not a speci- “ fic term, but a general term including several kinds or va- “ rieties:” Andp “ that if rondo is a species, or one of the varieties of the billiards, the jury will acquit the defendant.”
In licensing the keeping of billiard tables, the Legislature did not intend to license gaming of any kind or description, under the name of billiards. Gaming is denounced by the law as an offence against public policy, (Hart. Dig. p. 212,) as tending to promote idleness, vice and immorality ; and in an old authority, it is said to be “ clearly agreed” that, independently of being prohibited by the statute of 33 Hen. 8, c. 9, Sec. 11, gaming houses “ are nuisances in the eyes of the law, “being detrimental to the public, as they promote cheating, and “ other corrupt practices, and entice numbers of persons to “ idleness, whose time might be otherwise employed for the “good of the community.” (1 Hawk, c. 7o, Sec. 6.) Those who frequent them are described as “ idle and evil disposed persons,” and their keepers were indictable at Common Law. (1 B. & C., 272.) There is nothing in our laws which would warrant the supposition that they have been regarded by our *277legislators in a more favorable light. It could not have been intended by the licensing of billiard tables, thereby to legalize gaming, and the keeping of common gaming houses, so odious in the eyes of the law, which would be the consequence ; when gaming and the keeping of gaming houses are denounced by the statute concerning crimes, as offences against public policy ; and are prohibited under a penalty, and punishable by indictment. The license was evidently intended only to legalize the game of billiards proper, in the popular and commonly received acceptation of that term, in which sense, we must suppose the Legislature to have employed language. It was not intended, and can with no propriety be held to authorize games, other than that for which the table is commonly and properly understood to have been designed. Its protection can, by no reasonable or just consideration, be held to extend to gaming, under any name or description whatever ; or to games, devised and played for the purpose of gaming, though they may be known to a certain class, adepts, as a “species,” or as included under someone of the “several kinds or varieties” of billiards. General legislation is intended for the benefit of the many ; not for the advantage of a few. On this subject it is intended to protect the many by punishing the few, whose practices are supposed to be inimical to the peace, order and good morals of society. Terms are employed in their commonly received acceptation, for the laws are intended to be generally understood. They are not to be intended to have been written in characters, unintelligible, except to the initiated, or to have been designedly placed beyond the reach and comprehension of the many, to enable the few, possessed of a greater familiarity with “ mischievous devices,” the more effectually to ensnare them and elude detection and punishment. It is not to be supposed that the Legislature were acquainted with the arcana of gaming, or that they employed words to be understood only by those possessing an intimate acquaintance with that subject. I am not aware that it is claimed for gaming that it is entitled to be classed among *278the learned sciences or professions. But if it is entitled to that rank, the laws for its suppression were not framed in reference to its hidden mysteries ; nor are they to be administered by those who are supposed to be cognizant of them, or who will be obliged to become so, in order to the proper discharge of their duties. They constitute no part of either the common or statute law of the country. And in the trial of persons indicted for offences of the character of the present, there is no legal necessity to institute inquiries into the “ essential principles,” or the peculiar distinctive character of the different kinds or “ varieties” of gaming. Nor are the Courts required, by any consideration of legal duty, or of propriety, to have witnesses testify on that subject. Such knowledge, fortunately, is not essential to the proper understanding and due administration of the criminal law. The inquiry, in this case, was, not what was the proper name or legitimate uses of the table employed for the playing, or whether the game played was known to a witness, who may have officiated on that particular occasion, to disclose his intimate acquaintance with, and superior knowledge of the subject, to enlighten the Court and jury in regard to their duty, as some one of the several “ varieties of billiards ; but the inquiry was, whether it was billiards, in the common understanding of the meaning of that term. And the Court very properly instructed the jury that, as exhibited by the evidence, rondo was not billiards; and that the billiard table thus employed for gaming, was perverted from its legitimate uses ; and was, in the eye of the law, for the time, and for the purposes of the trial, to be regarded as a rondo table. (Estes v. The State, 10 Tex. R. 308.) The evidence abundantly showed that the game played was not billiards in a legal sense; that is, the commonly received sense, in which alone it is known to the law. There could be no pretence, therefore, that it was the game protected by the license. And the instructions asked were calculated, if not designed to mislead ; and were, for that reason, very properly refused. The judgment is affirmed.
Judgment affirmed.